Exhibit 99.1 Date: April 3, 2014 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: SILVERCREST MINES INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Record Date for Notice of Meeting : Record Date for Voting (if applicable) : Beneficial Ownership Determination Date : Meeting Date : Meeting Location (if available) : Issuer sending proxy related materials directly to NOBO: Issuer paying for delivery to OBO: Notice and Access (NAA) Requirements: NAA for Beneficial Holders Beneficial Holders Stratification Criteria: NAA for Registered Holders Registered Holders Stratification Criteria: Annual General Meeting April 28, 2014 April 28, 2014 April 28, 2014 June 11, 2014 TBD No No Yes Not Applicable Yes Not Applicable Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 828365106 CA8283651062 Sincerely, Computershare Agent for SILVERCREST MINES INC.
